Morton, J.
1. The motion to quash was rightly overruled. The complaint and warrant sufficiently describe the place to be searched so as to identify it.
2. The questions put to witnesses, “ Do you know who kept the place ? ” and “ Do you know who was in charge of the premises ? ” wére accompanied by a direction of the court to the witnesses to state only what they knew of their own knowledge, and what they had seen the claimant do about the place. Thus limited, they were not open to exception.
3. The evidence that there was a sign over the door with the claimant’s name upon it was clearly competent.
4. The court rightly refused to rule that, under the warrant, the officer had no right to search the room which he did search, or any room in the premises. The evidence showed that he searched the shop of the claimant described in the warrant. The fact that the rooms above were occupied by the claimant and his family was immaterial. Commonwealth v. Intoxicating Liquors, 108 Mass. 19.
5. The place to be searched is described in the complaint and warrant as a building, to wit, a shop numbered two hundred and ninety-one and two hundred and ninety-three in Federal Street. The claimant contended that there was evidence that it was numbered two hundred and ninety-one. The court correctly ruled that a misdescription of the premises as to the number would not necessarily be fatal, if the premises were as well known by one number as the other, and there were other matters of description which corresponded with the actual facts, and which sufficiently identified the premises.
6. The St. of 1864, c. 121, applies to a claimant in a proceeding for the forfeiture of liquors, like the case at bar; and the ruling that it was for the claimant to produce his license, if he had one, was correct. Commonwealth v. Intoxicating Liquors ante, 8. Exceptions overruled.